Hallett, C. J.
We are asked to reverse this judgment because the district court improperly excluded from the jury certain evidence offered by the defendant in that court. There is nothing in the bill of exceptions, except the evidence, which was offered and rejected.
As all the evidence given upon the trial below is not before us, we are unable to say whether the evidence contained in the bill of exceptions was properly excluded. It must be shown affirmatively that the court below erred; we cannot presume it. Ballance v. Leonard, 37 Ill. 43.
The judgment of the district court is affirmed, with costs.

Affirmed.